Citation Nr: 1453696	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-11 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left chest disability.

4.  Entitlement to service connection for a bilateral eye disability.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome.

7.  Entitlement to service connection for a dental disability, including for purposes of VA outpatient treatment.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to February 1994, from September 2001 to October 17, 2001, from October 24, 2001 to April 2003, and from October 2003 to August 2010, which includes service in Southwest Asia.  He received the Air Medal, Army Commendation Medal, Air Force Commendation Medal, and Navy Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from September 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In the September 2010 decision, the RO denied entitlement to service connection for a thoracic and lumbar spine disability, a right ankle fracture, left chest deformation and left side chest compression, loss of depth perception, dental injuries, and hemorrhoids.  In the June 2012 decision, the RO denied entitlement to service connection for irritable bowel syndrome.

The Veteran testified before the undersigned at a June 2013 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

This appeal was processed using the Virtual VA claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has current hemorrhoids which had their onset in service in approximately 2005 and have continued in the years that time.  Service treatment records indicate that he was treated for bloody stools and periodic rectal bleeding in November 1983 and October and November 2005.  The source of the bleeding was not definitively determined on these occasions, but the physician who performed a colonoscopy in November 2005 indicated that the source of the Veteran's rectal bleeding was "most likely . . . hemorrhoidal vessels."

VA examinations were conducted in April 2010 and December 2012 to assess the etiology of the Veteran's claimed hemorrhoids, but there was no objective evidence of any hemorrhoids during the examinations.  Thus, opinions as to the etiology of the claimed hemorrhoids were not provided.  However, the report of an April 2013 VA Gulf War examination and a July 2013 colonoscopy report from Rocky Mountain Surgical Center reveal that hemorrhoids were found during the examinations.  In a July 2013 letter, S. Shaneyfelt, M.D. noted that the Veteran had been a fighter pilot in service and had been subjected to increased G forces.  Such increased G forces "can contribute to the development of hemorrhoids."

As there is now evidence that the Veteran has been diagnosed as having current hemorrhoids which may be related to service, a remand is necessary to afford him a new VA examination to obtain an opinion as to the etiology of his claimed hemorrhoids.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the adjudicator to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran and his representative have made several references to an examination that was conducted prior to the Veteran's retirement from service.  A May 2010 examination report from the 341st Medical Group Family Practice Clinic indicates that the Veteran was present for a retirement physical.  This treatment record also makes reference to a DD Form 2697.  It does not appear as if any such form dated in May 2010 is currently included among the Veteran's paperless records.  Therefore, the evidence suggests that there may be additional service treatment records that have not yet been obtained.  The Veteran's service connection claims may not be decided until a formal determination as to the unavailability of additional service treatment records has been made.  See Moore v. Shinseki, 555 F.3d 1369 (2009).

Also, an April 2013 VA telephone note reveals that the Veteran was seeking to be evaluated by VA for the hemorrhoids that were discovered during the April 2013 VA Gulf War examination.  An appointment was scheduled for April 17, 2013.  The most recent VA treatment records among the paperless records in the Virtual VA system are from the VA Montana Health Care System and are dated to April 10, 2013.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and any other appropriate source and request all additional service treatment records (particularly the report of any retirement examination (including any associated DD Form 2697) possibly conducted in May 2010).

If any service treatment records are unavailable, take all necessary steps to search alternate sources of records, including following the procedures outlined in VA adjudication manual rewrite, M21-1MR.  Specifically request records of any treatment reported by the Veteran.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile. 

2.  If any service treatment records are missing or are otherwise unavailable, this fact shall be documented and a formal finding of unavailability shall be made with notice to the Veteran and his representative.

3.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a back disability, a right ankle disability, a left chest disability, an eye disability, dental problems, hemorrhoids, and a gastrointestinal disability, to include the dates of any such treatment.

The Veteran shall also be asked to complete an authorization for VA to obtain all records of his treatment for a back disability, a right ankle disability, a left chest disability, an eye disability, dental problems, hemorrhoids, and a gastrointestinal disability from any sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain such records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the file.

4.  Obtain and associate with the file all records of the Veteran's treatment for a back disability, a right ankle disability, a left chest disability, an eye disability, dental problems, hemorrhoids, and a gastrointestinal disability from the VA Montana Health Care System dated from April 2013 through the present; and all such relevant records from any other sufficiently identified VA facility.   

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

5.  After all efforts have been exhausted to obtain and associate with the file any additional service treatment records and other treatment records, schedule the Veteran for a VA examination to determine the etiology of his current hemorrhoids.  All indicated tests and studies shall be conducted.

All relevant evidence contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any hemorrhoids diagnosed since April 2010, the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current hemorrhoids had their clinical onset during any period of active duty service, are related to the Veteran's bloody stools and rectal bleeding in service, are related to his exposure to increased G forces while flying fighter jets in service, were aggravated during any period of service beyond the normal progression of the disease, or are otherwise the result of a disease or injury in service.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all hemorrhoids diagnosed since April 2010, the Veteran's treatment for bloody stools and rectal bleeding in service in November 1983 and October and November 2005, his exposure to increased G forces while flying fighter jets in service, Dr. Shaneyfelt's July 2013 opinion, and the Veteran's reports of a continuity of hemorrhoid symptomatology in the years since service.  

The examiner must provide reasons for each opinion given.

6.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

